        Case 5:11-cr-00036-GAM Document 546 Filed 04/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                           v.                    :              CRIMINAL ACTION
                                                 :              No. 11-36-1
                                                 :
KEITH THOMPSON                                   :




                                         ORDER

      This 19th day of April, 2021, for the reasons set forth in the accompanying Memorandum,

it is hereby ORDERED that Defendant Keith Thompson’s Motion for Reconsideration, ECF

538, is DENIED.




                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
